NUMBER 13-20-00377-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG


CERTAIN UNDERWRITERS AT
LLOYD’S OF LONDON SUBSCRIBING
TO POLICY NO. NAJL05000016-H87,
AS SUBROGEE OF MOMENTUM
HOSPITALITY, INC. & 75 AND
SUNNY HOSPITALITY
D/B/A FAIRFIELD INN & SUITES,                                           Appellant,

                                        v.

D’AMATO CONVERSANO, INC.
D/B/A DCI ENGINEERS,                                                    Appellee.


                On appeal from the 343rd District Court
                     of Aransas County, Texas.


                        DISSENTING OPINION
         Before Justices Benavides, Longoria, and Tijerina
              Dissenting Opinion by Justice Tijerina
    I respectfully dissent because I would conclude that Coffman’s affidavit does not
satisfy § 150.002(a)(3), and I would affirm the trial court’s judgment dismissing

Underwriters’s claims against DCI with prejudice. I agree with the remainder of the

majority’s opinion.

       In analyzing whether an expert report is sufficient, we must not just determine the

general area of practice of the defendant. See Levinson Alcoser Assocs., L.P. v. El

Pistolon II, Ltd., 513 S.W.3d 487, 494 (Tex. 2017) (Levinson II). Instead, we must

ascertain the “practice area at issue in the litigation.” See id. In addition, the expert’s area

of practice “is not synonymous with the expert’s licensure or active engagement in the

practice,” and the knowledge factor requires that “some additional explication or

evidence” reflects the expert’s “familiarity or experience with the practice area at issue in

the litigation.” See id. “The certificate of merit therefore must come from a competent and

qualified third-party engineer who can attest to the factual basis of the plaintiff’s underlying

complaint.” Melden & Hunt, Inc. v. E. Rio Hondo Water Supply Corp., 520 S.W.3d 887,

890 (Tex. 2017).

       Here, it is undisputed that DCI is a structural engineering firm, and Coffman is not

a structural engineer. Coffman states that he is a civil engineer that is actively engaged

in the practice of forensic engineering which is limited to various components of structural

engineering. As Coffman has limited his practice area to various components of structural

engineering, I would conclude that his practice does not include all areas of structural

engineering.

       As such, Coffman’s affidavit required some additional explication or evidence

reflecting his familiarity or experience with the specific structural engineering complaints

made by Underwriters, see Levinson II, 513 S.W.3d at 494, and some evidence or




                                               2
statement showing that he can attest to the factual basis of Underwriters’s underlying

complaints. See Melden & Hunt, Inc., 520 S.W.3d at 890. However, Coffman does not

specifically state which components of structural engineering that his practice includes,

and he does not state that as a forensic engineer, his practice includes experience with

the structural engineering complaints made by Underwriters.

       Underwriters specifically complained of DCI’s: (1) construction and/or design of the

Hotel; (2) hiring, delegation, and/or supervision of qualified contractors and

subcontractors to design and/or construct the Hotel; and (3) failure to discover “incorrectly

designed and/or constructed structures within the Hotel.” Coffman does not state that his

practice includes any of these structural engineering tasks. Moreover, Coffman

acknowledges that his experience of structural engineering occurred in the past. He

states that “in the past [he has] performed structural engineering designs for commercial

structures, similar to the subject property, as well as residential structures” and that in the

past he “engaged in the same areas of practice as engineers employed by DCI.” It is

unclear whether Coffman’s practice currently includes DCI’s area of practice as set out

by Underwriters. Therefore, I would conclude that Coffman’s affidavit does not provide

evidence reflecting his familiarity or experience with the practice area at issue in this

litigation. Id. I would overrule Underwriters’ issue as it relates to DCI.


                                                                         JAIME TIJERINA
                                                                         Justice

Delivered and filed on the
23rd day of September, 2021.




                                               3